UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2012 Commission File Number 000-06253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.). [ ] Yes [x] No The number of shares outstanding of the Registrant’s Common Stock as of July 26, 2012, was 16,796,578. Simmons First National Corporation Quarterly Report on Form 10-Q June 30, 2012 Table of Contents Page Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Other Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Stockholders' Equity 7 Condensed Notes to Consolidated Financial Statements 8-42 Report of Independent Registered Public Accounting Firm 43 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 44-74 Item 3. Quantitative and Qualitative Disclosure About Market Risk 74-77 Item 4. Controls and Procedures 78 Part II: Other Information Item 1A. Risk Factors 78 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 78 Item 6. Exhibits 79-84 Signatures 85 Part I: Financial Information Item 1.Financial Statements Simmons First National Corporation Consolidated Balance Sheets June 30, 2012 and December 31, 2011 (In thousands, except share data) June 30, December 31, (Unaudited) ASSETS Cash and non-interest bearing balances due from banks $ $ Interest bearing balances due from banks Cash and cash equivalents Investment securities Mortgage loans held for sale Assets held in trading accounts Loans not covered by loss share agreements Loans covered by FDIC loss share agreements Allowance for loan losses ) ) Net loans FDIC indemnification asset Premises and equipment Foreclosed assets not covered by loss share agreements Foreclosed assets covered by FDIC loss share agreements Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Non-interest bearing transaction accounts $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value; 40,040,000 shares authorized and unissued at June 30, 2012 and December 31, 2011 Common stock, Class A, $0.01 par value; 60,000,000 shares authorized; 16,956,991 and 17,212,317 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Surplus Undivided profits Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Statements of Income Three and Six Months Ended June 30, 2012 and 2011 Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) (Unaudited) (Unaudited) INTEREST INCOME Loans not covered by loss share agreements $ Loans covered by FDIC loss share agreements Federal funds sold 1 1 1 2 Investment securities Mortgage loans held for sale 87 Assets held in trading accounts 13 9 25 18 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal funds purchased and securities sold under agreements to repurchase 77 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Credit card fees Bank owned life insurance income Net gain (loss) on assets covered by FDIC loss share agreements ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense Deposit insurance Merger related costs Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Comprehensive Income Three and Six Months Ended June 30, 2012 and 2011 Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) (Unaudited) (Unaudited) NET INCOME $ OTHER COMPREHENSIVE INCOME Net unrealized gains on available-for-sale securities Tax effect of net unrealized gains on available-for-sale securities ) TOTAL OTHER COMPREHENSIVE INCOME 62 COMPREHENSIVE INCOME $ See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 (In thousands) June 30, June 30, (Unaudited) OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses Net (accretion) amortization of investment securities ) 12 Stock-based compensation expense Net accretion on assets covered by FDIC loss share agreements ) ) Deferred income taxes ) ) Bank owned life insurance income ) ) Changes in Interest receivable Mortgage loans held for sale Assets held in trading accounts ) Other assets Accrued interest and other liabilities ) Income taxes payable Net cash provided by operating activities INVESTING ACTIVITIES Net collections of covered loans Net (originations) collections of loans ) Purchases of premises and equipment, net ) ) Proceeds from sale of covered other real estate owned Proceeds from sale of foreclosed assets held for sale Proceeds from sale of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchases of available-for-sale securities ) ) Proceeds from maturities of held-to-maturity securities Purchases of held-to-maturity securities ) ) Purchase of bank owned life insurance ) ) Cash received on FDIC loss share Net cash provided by investing activities FINANCING ACTIVITIES Net change in deposits ) ) Dividends paid ) ) Net change in other borrowed funds ) Net change in federal funds purchased andsecurities sold under agreements to repurchase ) ) Net shares issued under stock compensation plans Repurchase of common stock ) Net cash used in financing activities ) ) (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Condensed Notes to Consolidated Financial Statements. 6 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Six Months Ended June 30, 2012 and 2011 (In thousands, except share data) Common Stock Surplus Accumulated Other Comprehensive Income Undivided Profits Total Balance, December 31, 2010 $ Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of $116 Comprehensive income Stock issued as bonus shares – 47,995 shares 97 97 Vesting bonus shares Stock issued for employee stock purchase plan – 4,805 shares Exercise of stock options – 28,566 shares Stock granted under stock-based compensation plans 78 78 Securities exchanged under stock option plan – (4,185 shares) ) ) Cash dividends – $0.38 per share ) ) Balance, June 30, 2011 (Unaudited) Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of $($163) ) ) Comprehensive income Stock issued as bonus share 1 1 Vesting bonus shares Exercise of stock options – 1,753 shares 27 27 Stock granted under stock-based compensation plans 60 60 Securities exchanged under stock option plan – (1,067 shares) ) ) Repurchase of common stock – (137,144 shares) (1 ) ) ) Cash dividends – $0.38 per share ) ) Balance, December 31, 2011 Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($40) 62 62 Comprehensive income Stock issued as bonus shares – 51,245 shares 1 Vesting bonus shares Stock issued for employee stock purchase plan – 5,103 shares Stock granted under stock-based compensation plans 51 51 Repurchase of common stock – (311,674 shares) (3 ) ) ) Cash dividends – $0.40 per share ) ) Balance, June 30, 2012 (Unaudited) $ See Condensed Notes to Consolidated Financial Statements. 7 SIMMONS FIRST NATIONAL CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PRESENTATION The consolidated financial statements include the accounts of Simmons First National Corporation (the “Company”) and its subsidiaries.Significant intercompany accounts and transactions have been eliminated in consolidation. All adjustments made to the unaudited financial statements were of a normal recurring nature.In the opinion of management, all adjustments necessary for a fair presentation of the results of interim periods have been made.Certain prior year amounts are reclassified to conform to current year classification.The consolidated balance sheet of the Company as of December 31, 2011, has been derived from the audited consolidated balance sheet of the Company as of that date.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K Annual Report for 2011 filed with the U.S. Securities and Exchange Commission (the “SEC”). Recently Issued Accounting Pronouncements In April 2011, the FASB issued ASU 2011-03, Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.ASU 2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 removes from the assessment of effective control (i) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii) the collateral maintenance guidance related to that criterion.ASU 2011-03 was effective for the Company on January 1, 2012, and did not have a significant impact on the Company’s financial position or results of operations. In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, to converge the fair value of measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures.ASU 2011-04 was effective for the Company on January 1, 2012.The adoption of this guidance did not have a significant impact on the Company’s financial position or results of operations. 8 In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220) – Presentation of Comprehensive Income, to require that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU 2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.ASU 2011-05 was effective for the Company beginning January 1, 2012, and resulted in the addition of a statement of comprehensive income.The adoption of ASU 2011-05 did not have a significant impact on the Company’s financial position or results of operations. In September 2011, the FASB issued ASU 2011-08, Intangibles – Goodwill and Other (Topic 350) –Testing Goodwill for Impairment.ASU 2011-08 amends Topic 350 to give entities the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit.ASU 2011-08 is effective for annual and interim impairment tests beginning after December15, 2011, and is not expected to have a significant impact on the Company’s ongoing financial position or results of operations. In December, 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.ASU 2011-11 amends Topic 210 to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement.ASU 2011-11 is effective for annual and interim periods beginning on January 1, 2013, and is not expected to have a significant impact on the Company’s ongoing financial position or results of operations. In December, 2011, the FASB issued ASU 2011-12, Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.ASU 2011-12 defers changes in ASU 2011-05 that relate to the presentation of reclassification adjustments to allow the FASB time to redeliberate whether to require presentation of such adjustments on the face of the financial statements to show the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income.ASU 2011-12 allows entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05.All other requirements in ASU 2011-05 are not affected by ASU 2011-12.ASU 2011-12 became effective for the Company on January 1, 2012, and did not have a significant impact on the Company’s financial position or results of operations. There have been no other significant changes to the Company’s accounting policies from the 2011 Form 10-K.The Company is not aware of any other changes from the FASB that will have a significant impact on the Company’s present or future financial position or results of operations. 9 Acquisition Accounting, Covered Loans and Related Indemnification Asset The Company accounts for its acquisitions under ASC Topic 805, Business Combinations, which requires the use of the purchase method of accounting.All identifiable assets acquired, including loans, are recorded at fair value.No allowance for loan losses related to the acquired loans is recorded on the acquisition date as the fair value of the loans acquired incorporates assumptions regarding credit risk.Loans acquired are recorded at fair value in accordance with the fair value methodology prescribed in ASC Topic 820, exclusive of the shared loss agreements with the FDIC.The fair value estimates associated with the loans include estimates related to expected prepayments and the amount and timing of undiscounted expected principal, interest and other cash flows. Over the life of the acquired loans, the Company continues to estimate cash flows expected to be collected on individual loans or on pools of loans sharing common risk characteristics and were treated in the aggregate when applying various valuation techniques.The Company evaluates at each balance sheet date whether the present value of its loans determined using the effective interest rates has decreased and if so, recognizes a provision for loan loss in its consolidated statement of income.For any increases in cash flows expected to be collected, the Company adjusts the amount of accretable yield recognized on a prospective basis over the loan’s or pool’s remaining life. Because the FDIC will reimburse the Company for losses incurred on certain acquired loans, an indemnification asset is recorded at fair value at the acquisition date.The indemnification asset is recognized at the same time as the indemnified loans, and measured on the same basis, subject to collectability or contractual limitations.The shared-loss agreements on the acquisition date reflect the reimbursements expected to be received from the FDIC, using an appropriate discount rate, which reflects counterparty credit risk and other uncertainties. The shared-loss agreements continue to be measured on the same basis as the related indemnified loans.Because the acquired loans are subject to the accounting prescribed by ASC Topic 310, subsequent changes to the basis of the shared-loss agreements also follow that model.Deterioration in the credit quality of the loans (immediately recorded as an adjustment to the allowance for loan losses) would immediately increase the basis of the shared-loss agreements, with the offset recorded through the consolidated statement of income.Increases in the credit quality or cash flows of loans (reflected as an adjustment to yield and accreted into income over the remaining life of the loans) decrease the basis of the shared-loss agreements, with such decrease being accreted into income over 1) the same period or 2) the life of the shared-loss agreements, whichever is shorter.Loss assumptions used in the basis of the indemnified loans are consistent with the loss assumptions used to measure the indemnification asset.Fair value accounting incorporates into the fair value of the indemnification asset an element of the time value of money, which is accreted back into income over the life of the shared-loss agreements. Upon the determination of an incurred loss the indemnification asset will be reduced by the amount owed by the FDIC.A corresponding, claim receivable is recorded until cash is received from the FDIC.For further discussion of the Company’s acquisition and loan accounting, see Note 5, Loans Covered by FDIC Loss Share Agreements. 10 NOTE 2:EARNINGS PER SHARE (“EPS”) Basic EPS is computed by dividing reported net income by weighted average number of common shares outstanding during each period.Diluted EPS is computed by dividing reported net income by the weighted average common shares and all potential dilutive common shares outstanding during the period. Following is the basic and diluted EPS computation for the three and six months ended June 30, 2012 and2011: Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) Net income $ Average common shares outstanding Average potential dilutive common shares 5 33 4 33 Average diluted common shares Basic earnings per share $ Diluted earnings per share $ Stock options to purchase 227,670 and 95,770 shares for the three and six months ended June 30, 2012 and 2011, respectively, were not included in the diluted EPS calculation because the exercise price of those options exceeded the average market price. 11 NOTE 3:INVESTMENT SECURITIES The amortized cost and fair value of investment securities that are classified as held-to-maturity and available-for-sale are as follows: June 30, December 31, (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Held-to-Maturity U.S. Treasury $ 14 $ $ U.S. Government agencies ) ) Mortgage-backed securities 56 3 59 62 1 63 State and political subdivisions ) ) Other securities $ $ $ ) $ ) $ Available-for-Sale U.S. Government agencies $ $ $ ) $ ) $ Mortgage-backed securities Other securities (4
